Exhibit 10.1

 

LOGO [g138062logo1.jpg]

May 10, 2017

To: The Loan Parties to the Credit Agreement defined below

Re: Credit Agreement dated as of March 23, 2015 (as amended or restated from
time to time, the “Credit Agreement”) among INFUSYSTEM HOLDINGS, INC.,
INFUSYSTEM HOLDINGS USA, INC., INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., IFC LLC
(collectively, the “Borrowers”), any other Loan Parties party hereto, and
JPMORGAN CHASE BANK, N.A. (the “Lender”).

Ladies/Gentlemen:

An Event of Default has occurred under the Credit Agreement due to the breach of
Section 6.12(a) of the Credit Agreement for the fiscal quarter ending March 31,
2017 (such existing Event of Default, the “Existing Default”). The Borrowers
have requested that the Lender waive the Existing Default. Pursuant to such
request, and subject to the Borrowers and any other Loan Parties signing this
letter, the Lender hereby waives the Existing Default. The Borrowers acknowledge
and agree that the waiver contained herein is a limited, specific and one-time
waiver as described above. Such limited waiver shall not (a) modify or waive any
other Event of Default, other than the waiver of the Existing Default hereunder
for the fiscal quarter ending March 31, 2017 only, or modify or waive any other
term, covenant or agreement contained in the Credit Agreement or any of the
other Loan Documents, or (b) entitle any Borrower or any other Loan Party to a
waiver, amendment, modification or other change to, of or in respect of any
provision of the Credit Agreement or any other Loan Document in the future in
similar or dissimilar circumstances.

Each Loan Party agrees that the Credit Agreement and each other Loan Document is
ratified and confirmed and shall remain in full force and effect and that it has
no set off, counterclaim, defense or other claim or dispute with respect
thereto. Each Loan Party represents and warrants to the Lender that (x) other
than the Existing Default, no other Default has occurred and is continuing under
the Credit Agreement as of the date hereof, and (y) it is not aware of, and
hereby waives, any claims or causes of action against the Lender or any of its
successors or assigns arising in connection with any Loan Document on or prior
to the date hereof.

Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement. This letter may be signed upon any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument, and signatures sent by telecopy or other electronic
imaging shall be enforceable as originals.

 

1



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Cathy A. Smith

Name:  

Cathy A. Smith

Title:  

Senior Underwriter

 

2



--------------------------------------------------------------------------------

Accepted and agreed: INFUSYSTEM HOLDINGS, INC. By  

/s/ Christopher S. Downs

  Name:   Christopher S. Downs   Title:   EVP and Interim Chief Financial
Officer INFUSYSTEM, INC. By  

/s/ Christopher S. Downs

  Name:   Christopher S. Downs   Title:   EVP and Interim Chief Financial
Officer FIRST BIOMEDICAL, INC. By  

/s/ Christopher S. Downs

  Name:   Christopher S. Downs   Title:   EVP and Interim Chief Financial
Officer IFC LLC By  

/s/ Christopher S. Downs

  Name:   Christopher S. Downs   Title:   EVP and Interim Chief Financial
Officer INFUSYSTEM HOLDINGS USA, INC. By  

/s/ Christopher S. Downs

  Name:   Christopher S. Downs   Title:   EVP and Interim Chief Financial
Officer

 

3